By the Court, Savage, Ch. J.
All the points now raised, except that growing out of the offer to prove the laws regulating the court of consulado of Havana, in the manner stated in the bill of exceptions, were considered and decided when this cause was heretofore before us, (7 Cowen, 434,) and we adhere to the decision then made. The evidence offered to prove the laws regulating the court of consulado, by a print*413ed book purchased in Havana, purporting to contain the royal charter establishing that court, ivas properly rejected by the judge. It is by virtue of a statute of this state, that our own statutes are read in court from a printed book. The written laws of other states must be proved by an exemplification, and not by the printed statute books of such states. The rule on this subject is not uniform in the courts of our sister states, (note 2 to l Starkie's Ev. 163,) but a book purchased in a bookstore, purporting to contain the laws of a state, unless published by authority, would not be admitted any where, as evidence of the written laws of any government.
New trial denied.